Case 17-00088-amc           Doc 36    Filed 02/11/20 Entered 02/11/20 10:02:50                Desc Main
                                     Document      Page 1 of 36



                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

IN RE                                               :     Chapter   13

KATHYLENE A. MARSHALL,
                                                          Bankruptcy N0. 15-18921-AMC
                          DEBTOR


KATHYLENE A. MARSHALL,

                          PLAINTIFF
                                                          Adv. Proc. N0. 17—00088-AMC
                  V.

YASIR ABDOUN,

                          DEFENDANT


          Ashely M. Chan, United States‘ Bankruptcy Judge
                                               ‘




                                                   OPINION

   I.         INTRODUCTION

          In February 2015, the City of Philadelphia (“City”) sold real property (“Property”) owned

by Kathylene Marshall (“Debtor”) and her husband to Yasir Abdoun (“Abdoun”) at a sheriff’s

sale, on account    of delinquent real estate taxes, for $29,000. During the sale process,   the

Philadelphia County Court      of Common Pleas (“State Court”) failed to hold a hearing prior to the

issuance    of the decree authorizing the sale, as required by Pennsylvania’s Municipal Claims and

Tax Lien Act (“MCTLA”), 53 PS.          §    7283(a).

          Following the sale, the Debtor had nine months from the date of acknowledgment of the

sheriff s deed to redeem the Property under state law by paying the purchase price to Abdoun.       53


PS.   §   7293(a). Prior to the expiration   of the redemption period, Abdoun impermissibly

attempted to collect rent from the Debtor and evict her from the Property on numerous occasions.
Case 17-00088-amc               Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                      Desc Main
                                          Document      Page 2 of 36



 When the Debtor ﬁled for bankruptcy before the redemption period expired, Abdoun continued

 his attempts to impermissibly collect rent from the Debtor and ﬁled overstated proofs                   of claim

 which improperly included amounts for rent.

        In this adversary proceeding, the Debtor seeks to avoid the transfer of the Property to

Abdoun as a constructively fraudulent transfer pursuant to             11   U.S.C.   §   548(a)(1)(B)(i)-(ii)(l).

Additionally, Debtor seeks to recover damages pursuant to Pennsylvania’s Fair Credit Extension

Uniformity Act (“FCEUA”),            73   PS.   §   2270.1 et seq., as enforced through Pennsylvania’s Unfair

Trade Practices and Consumer Protection Law (“UTPCPL”), 73 PS.                       §   201—92, on account    of

Abdoun’s unlawful attempts to collect rent from the Debtor and evict her from the Property prior

to the expiration of the redemption period. Finally, the Debtor seeks to hold Abdoun liable

pursuant to   11   U.S.C.   §   362(k)(1) for Violating the automatic stay by attempting to collect

postpetition rent after she ﬁled for bankruptcy.

        Because the Debtor fails to meet her burden to establish that the Property was transferred

for less than its reasonably equivalent value, the Court concludes that the sale of the Property

was not a constructively fraudulent transfer subject to avoidance under                  11   U.S.C.

§548(a)(1)(B)(i)—(ii). However, because Abdoun’s egregious and unlawful attempts to collect

rent and evict the Debtor violated several provisions            of the FCEUA and caused the Debtor

ascertainable ﬁnancial loss, the Court          will award the Debtor $3 00, which represents one—and-a—

half times the amount of her actual damages of $200 on account of those claims pursuant to the

UTPCPL, 73 PS.        §   201-92. The Court will also award reasonable attorneys’ fees for litigating

and prosecuting the F CEUA claims.
Case 17-00088-amc              Doc 36         Filed 02/11/20 Entered 02/11/20 10:02:50                Desc Main
                                             Document      Page 3 of 36



             Finally, Abdoun’s attempt to collect postpetition rent from the Debtor is not a Violation of

the automatic stay because 11 U.S.C. §§ 362(a)(1) and (a)(6) only prohibit the collection                  of

prepetition claims.

             Based upon the foregoing, Abdoun             will hold a total secured claim in the amount of

$28,700, which       will constitute the amount that the Debtor’must pay under her chapter            13   plan to

redeem the Property.

       11.      FACTS AND PROCEDURAL BACKGROUND

             On March 31, 1997, the Debtor and her now—estranged husband, Raymond Marshall

(“Husband”), became owners            of the Property, which is located at 715        Cobbs Creek Parkway,

Philadelphia, PA, as tenants by the entireties.l Ex. 8-1. In 2011, after years of physical and

mental abuse at the hands        of her Husband, the Debtor ﬁnally had her Husband permanently                  and

forcibly removed from the Property, following a particularly Violent incident. Trial Tr. 34:6-3524,

April    17, 2019   (“T1”). Although the Debtor believed that her Husband had agreed to pay the real

estate taxes on the Property, he failed to do so             for several years. Id. at 59:20-60:15.

             Based upon delinquent real estate taxes against the Property totaling $9,777.13 in 2014,

the City ﬁled a petition in State Court for a rule to ShOW cause seeking authorization to sell the

Property in order to collect. Ex. S-l; Statement              of Facts (“SOP”) ﬂ 3.   The tax information

certiﬁcate attached to the City’s petition reﬂected that the City had assessed the value of the

Property at $76,400. Ex.       S—l.   On Or about July 28, 2014, the State Court issued a rule returnable

granting the City’s petition to show cause why a decree should not be entered permitting the sale

of the Property (“Rule”). Ex.         S—2;   SOF   1]   4. Less than six months later, the State Court issued a




1
    The deed to the Property was recorded on May 23, 1997. Ex. 8-].

                                                               3
Case 17-00088-amc                Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                           Desc Main
                                           Document      Page 4 of 36



decree permitting the Property to be sold (“Decree”) without holding a hearing (“Hearing”), as

required by       §   7283(a)   of the MCTLA.     Ex.   8—3,   8-4; SOF   1H]   6, 7.

            On or about Februéry 18, 2015, the City sold the Property at a sheriff’s sale to Abdouh,

the Winning bidder, for $29,000. SOF W 8, 9. Around the time                       of the sale, the Debtor’s liabilities

totaled between $70,000 and $80,000 and, besides the Property, the rest                        of her assets constituted

$5,000 worth          of personal property.2 Tr.   3727-24.

            In March 2015, prior to the acknowledgment of the sheriff’s deed, Abdoun went to the

Property with his friend and a few police ofﬁcers when Debtor was not home. SOF                           11   14; Tr.

36:17—19, 65:23—25, 66:17-21, 7926-10. When the Debtor’s                    minor son, Demetrius Marshall

(“Son”), let the ofﬁcers and Abdoun in, the ofﬁcers gave the Son “a piece of paper to give to

 [his] mother” which reﬂected that the Property had been sold at a sheriffs sale. Tr. 36:10—24,

66:17-21. The ofﬁcers left shortly thereafter. Id. at 67:17-18. Meanwhile; Abdoun gave the Son

his business card, told him that the Property had been sold, and that he and his mother would

have to leave. Id. at 36:10-21, 7926-14.

            After the Son called the Debtor and told her what had happened,                     she came home and


ordered Abdoun and his friend, who were still standing outside, to leave because she was

unaware that the Property had been sold. SOF ﬂ 15; Tr. 3628-25.. Having her Son call her and tell

her that a stranger was claiming to own her home made the Debtor feel physically                         ill and brought

back the anxiety and fear she used to experience when her abusive Husband still lived at the

Property. Tr. 47:2—16.

            Shortly after Abdoun’s ﬁrst Visit, the Debtor went to the Philadelphia Sheriff’s Ofﬁce and

 learned that her Property had been sold. Id. at 36:22-24. She subsequently started working with



 2
     It is unclear from the record whether this amount included the delinquent real     estate taxes.

                                                               4
Case 17-00088-amc              Doc 36           Filed 02/11/20 Entered 02/11/20 10:02:50                        Desc Main
                                               Document      Page 5 of 36



Philadelphia Legal Assistance, a federally—funded legal services program providing free legal

 services to low—income individuals in Philadelphia, to protect her interest in the Property. Id. at

 36:24—25, 58:17-23;      Philadelphia Legal Assistance: Providing Free Civil Legal Services to                            Low—


Income Residents        ofPhiladelphia Since             1996, https://www.philalegal.org/.

           On or about March 27, 2015, Jewell Williams, the Sheriff of Philadelphia County,

acknowledged a deed for the Property to Abdoun. EX. 8-6; SOF                        1]   11. On   April   8, 2015, the deed

to the Property was recorded. SOF                1]   12. The state and   city transfer tax certiﬁcations

accompanying the recorded deed reﬂected that the Property’s “fair market value” at the time                                    of

the sale was $76,400. Ex. S-6.

           On April 9, 2015 , Abdoun sent the Debtor two identical letters demanding rent even

though the Debtor had never entered into a lease with Abdoun and had never agreed to pay him

rent.3 Tr. 37225-3823, 41 :21-23. See Ex. P-2, P-3. The rent demand                      left her scared, overwhelmed,

upset, and anxious because she had been trying to make ends meet and could not afford to pay

rent. Tr. 42: 16-25.

           In June or July of 201 5, Abdoun returned to the Property and called the police when he

saw the Son and his friend sitting on the front step. Id. at 67:24-68:3, 79: 17-21; SOF                        11
                                                                                                                    16.   It

appears that Abdoun suggested to the three or four police ofﬁcers Who arrived at the Property

that the Debtor and her Son were squatters in the Property. SOF                     1]   17; Tr. 48:19—49:7, 68:1-18,

79122—8022.      When the police came to the front door to speak to the Debtor, they became hostile,

accused the Debtor       of breaking into the Property,              and ordered her to leave. SOF        ﬂ 19; Tr. 48: 1 5-

25, 68: 10—15. In order to prove that she was not a squatter, the Debtor showed the police photo




3
    Abdoun sent the same letter twice   -—
                                             once by regular mail and once by certiﬁed mail. Tr. 42:16-18.

                                                                 5
Case 17-00088-amc          Doc 36       Filed 02/11/20 Entered 02/11/20 10:02:50                 Desc Main
                                       Document      Page 6 of 36



 identiﬁcation and several bills. Tr.   49:1—7.   After demonstrating that     she resided at the Property,

the police left. Id. at 49:5—1 1.

          The encounter between the Debtor and the police took place outdoors on the front step           of

the Property where her neighbors, bystanders in the community park across the street, and

patrons   of a nearby bar could see and hear. Id.    at 49:12-21, 50:15-17. Having the police at her

Property humiliated the Debtor, reminding her           of the many humiliating public encounters she

previously experienced with the police due to her abusive Husband’s behavior in prior years. Id.

at 49:22-50:14.

          For approximately six months after the police encounter, the Debtor experienced intense

fear that Abdoun would return with the police and force her to leave. Id. at 53:13-21, 5628-14. In

fact, she rarely left the Property for fear that the police would lock her out when she was not

home. Id. at 53:22-54:7. Due to her fear and anxiety, she became impatient, constantly felt

“overanxious,” struggled to concentrate and sleep, and cried frequently. Id. at 54:14—55:23. Her

Son observed that she had “a weight on he [sic] back” since she spent many nights after the

police encounter crying on the phone to her friends. Id. at       71 :21—25,   72:10-15.

          On December 14, 2015, the Debtor, through counsel, ﬁled a voluntary petition under

chapter 13   of the Bankruptcy      Code. Case No. 15-18921 ECF No. (“ECF”) 1. On January 5,

2016, the Debtor ﬁled her schedules, which identiﬁed Abdoun as a secured creditor. Id. at ECF

 10 Sch. D. On January 14, 2016, the      Debtor ﬁled her chapter     13   plan, which provided that, over

a ﬁve—year   period, “[t]he debtor    will pay   100%   of the allowed secured Claim 2 claim [sic]

directly to Mr. Abdoun.” Id. at ECF 18.

          On April 3, 2016, Abdoun ﬁled a proof of claim in the amount of $45,552.11 as a secured

claim on the basis that “Debtor lives in Claiments [sic] property” (“Original Proof of Claim”).
Case 17-00088-amc          Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                              Desc Main
                                     Document      Page 7 of 36



 POC 5-1. The $45,552.11 amount consisted              of the $29,000 purchase price, $2,900 in interest,

 $11,200   of “rent” from February   17, 2015-January 4, 2016, $593               for homeowner’s insurance,

 $1,059.11 for 2016 real estate taxes, and $800 for water. Id. at Ex.1. In the Original Proof of

 Claim, Abdoun averted that his claim was secured and perfected by his ownership interest in the

 Property and that the value    of the Property was $250,000. POC               5—1.   The Original Proof of Claim

 did not include any attachments evidencing Abdoun’s ownership interest or the Property’s sale.

        On June 14, 2016, Abdoun sent the Debtor another letter demanding $800 “for June 2016

 rent.” Ex. P-l; Tr. 43 23-5. After receiving the letter, the Debtor “cried and prayed and cried and

prayed,” and believed that she would become homeless because she could not afford the rent

 demanded by Abdoun. Tr. 43 110-19. She thought that the bankruptcy would protect her from

Abdoun’s rent demands. Id. at 43 23-9. She became even more emotional and upset when her Son

dropped out   of school, after she received the letter, in order to get a job so that they would not

become homeless. Id. at 43 :10-19.

        On March 27, 2017, the Debtor initiated the instant adversary proceeding by ﬁling a

complaint against Abdoun seeking to avoid the transfer of the Property in its entirety                      as a


constructively fraudulent transfer pursuant to          11   U.S.C.   §   548(a)(1)(B)(i)-(ii)(l) and to recover

the Property pursuant to   11   U.S.C.   §   550(a)(1). Case No. 17-88 ECF 1; Comp]. ﬂ                1.   Additionally,

the Debtor sought to recover damages for alleged violations                 of the FCEUA as enforced through

the UTPCPL. Id.

        Alternatively, the Debtor sought to have the Court disallow Abdoun’s claim in its entirety

on the basis that his Original Proof of Claim contained “no support for an allowed secured claim

in any amount” pursuant to Fed. R. Bankr.         P.   3001(c)(2)(D)(i). Compl.          1H]   62, 63. In the event

Abdoun’s claim was not disallowed in its entirety, the Debtor sought to have the Court set the
Case 17-00088-amc           Doc 36         Filed 02/11/20 Entered 02/11/20 10:02:50                      Desc Main
                                          Document      Page 8 of 36



redemption amount at $19,000, the alleged value                    of the Property, according to the Debtor, as of

the petition date, and reclassify any excess amount                 of Abdoun’s claim as a general unsecured

claim pursuant to    11   U.S.C.   §   506(a). Id. at   1[   64.

        On April 16, 2019, the day before the trial hi this adversary proceeding, Abdoun ﬁled an

amended proof of claim in the same amount as the Original Proof of Claim but clariﬁed that his

claim was based on the “sheriff’s sale” (“Amended Proof of Claim”). POC 5-2. In the Amended

Proof of Claim, Abdoun averred that his claim was secured and perfected by the “sheriff s deed”

and that the value   of the Property was $29,000. Id.               The Amended Proof of Claim did not include

any attachments evidencing Abdoun’s ownership interest or the sale                    of the Property.

        At trial on the next day, the Debtor raised an unpleaded claim against Abdoun based upon

his alleged willful Violation      of the automatic          stay pursuant to 11 U.S.C.   §   362(k)(1) by

demanding postpetition rent for June 2016. Tr. 6: 19-7: 10. Although Abdoun argued that his

demand for June rent did not Violate the automatic stay, he did not speciﬁcally object to the

Debtor trying this claim nor did he obj eét to evidence offered in support of such claim. See id. at

 10:11-23. Abdoun later clariﬁed that “we’re only today saying we’re only entitled on the                    —-   on

the proof of claim $29,000” and clariﬁed that he had no objection to capping his entire

prepetition claim at $29,000. Id. at 27:9-20. Accordingly, the Court determined that Abdoun’s

“pm-petition secured claim is at most the $29,000 he paid at the — at the tax sale” because the

parties agreed that any amount reﬂected in the Amended Proof of Claim in excess                       of $29,000

would be disallowed. Id. at 27221-2828.

        Finally, the Debtor testiﬁed that,        as a       result of Abdoun’s Visits to the Property, she

incurred costs taking public transportation to go to the Philadelphia Sheriff s Ofﬁce to obtain

proof of the sale and to meet with her counsel from Philadelphia Legal Assistance after both of
Case 17-00088-amc              Doc 36    Filed 02/11/20 Entered 02/11/20 10:02:50                    Desc Main
                                        Document      Page 9 of 36



Abdoun’s Visits.    1d. at   56:16~24, 57:12-15. She also paid to obtain a copy        of her original   deed

and incurred travel costs associated with ordering and picking up her deed. Id. at 56224-5719. She

further testiﬁed that, after receiving the rent letters from Abdoun in April 2015 and June 2016,

she had to pay to take public transportation to meet          with her counsel from Philadelphia Legal

Assistance to discuss the letters. Id. at 57:10-12. In total, the Debtor testiﬁed that these costs

totaled approximately $200. Id. at 58:4-16.

         At the conclusion of the trial, the Court set a post—trial brieﬁng schedule for the parties to

submit proposed ﬁndings of fact and conclusions of law. Case No. 17-88 ECF 17. After seeking

and obtaining multiple extensions       of the bn'eﬁng      schedule, the Debtor ﬁnally submitted her

proposed conclusions         of law on June   10, 2019 and her proposed ﬁndings       of fact on June    11,

2019.4 Id. at ECF 24, 25. Abdoun submitted his proposed ﬁndings                of fact and conclusions of law

on July 5, 2019. Id. at ECF 26, 27.

         On August 21, 2019, the Court requested supplemental post-trial brieﬁng on:

                 (1) the standard for determining whether a transfer made pursuant to a defective
                 real estate tax foreclosure sale was for reasonably equivalent value in light of the
                 Supreme Court’s guidance in BFP v. Resolution Trust Corp, 511 US. 531, 546
                 (1994) suggesting that a defective foreclosure sale may only be avoided under 11
                                              if
                 U.S.C. § 548(a)(1)(B) the price received at the sale was not reasonably
                 equivalent to ‘the price that would have been received if the foreclosure sale had
                 proceeded according to law’ AND (2) what price would have been received if the
                 real estate tax foreclosure sale of 715 S. Cobbs Creek Parkway, Philadelphia, PA
                 19143 had proceeded in compliance with 53 PS. § 7283(a). Id. at ECF 29.

The parties subsequently agreed to extend their brieﬁng schedule with the Court’s permission,

and the Debtor ﬁled her brief on October 7, 2019. Id. at ECF 31, 32, 34. Abdoun ﬁled his




4
 The pre-trial statement had identiﬁed as a legal issue for trial whether Abdoun’s conduct violated the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. Pre-Trial St. 12 1f 4. However, the Debtor’s proposed
conclusions of law clarify that the Debtor is not pursuing a claim based on violations of the FDCPA and only seeks
damages based on alleged violations of the FCEUA, as enforced through the UTPCPL, and 11 U.S.C. § 362(k)( 1).
See Debtor Proposed Concl. of Law 1m 35, 38(a)-(c), 39, 41, 42.

                                                        9
Case 17-00088-amc                   Doc 36    Filed 02/11/20 Entered 02/11/20 10:02:50                       Desc Main
                                             Document     Page 10 of 36



 supplemental brief on October 30, 2019. Id. at ECF 35. The Debtor did not ﬁle a reply brief,

which was due November 14, 2019,                   as   of the date of this Opinion.

             The Court has reviewed all post—trial brieﬁng and the matter is ripe for disposition. Both

parties have consented to this Court entering ﬁnal judgment in this matter. Pre-Trial. St. 1.

      III.      DISCUSSION

             The Debtor argues that the presumption established under BFP                   v.   Resolution Trust Corp. ,

511   US.      531 (1994)   —
                                that the sale price of property sold at a sheriff 5 sale constitutes a

property’s reasonably equivalent value does not apply, because the Hearing required to be held
                                                        —




in connection with the sheriffs sale of the Property, pursuant to 53 PS.                     §   7283(a), was never

held. Debtor Proposed Concl.              of Law 1H] 7-12. In the absence of the application of such

presumption, the Debtor argues that the transfer                   of the Property, which allegedly was worth

$250,000 according to Abdoun in the Original Proof of Claim, for $29,000 was not exchanged

for its reasonably equivalent value and, therefore, constitutes                 a   constructively fraudulent transfer

pursuant to      11   U.S.C.    §   548(a)(1)(B)(i)-(ii)(1). Id. at W     13—19.


             In response, Abdoun argues that the Property was transferred for a reasonably equivalent

value, because a hearing occurred “by operation                    of law,” the Decree permitting the sheriffs sale
“was valid on it’s [sic] face,” and, even in the absence                 of a hearing, Abdoun later amended his

Original Proof of Claim to reﬂect his belief that the Property was only worth $29,000, which was

the amount that he paid for the Property at the sheriff’s sale. Tr. 422-521; Def. Proposed Concl.

of Law W 3, 4.

             The Debtor also argues that, by: (1) demanding rent when Abdoun had no legal claim to

rent; (2) unlawfully seeking to have the Debtor removed from the Property prior to the expiration

of the redemption period             set forth   in 53 PS.   §   7293(a); and (3) ﬁling an inﬂated proof of claim



                                                                  10
Case 17-00088-amc           Doc 36    Filed 02/11/20 Entered 02/11/20 10:02:50                         Desc Main
                                     Document     Page 11 of 36



seeking rent that he was not owed, Abdoun violated the F CEUA, 73 PS.                 §   2270.4(b), entitling

the Debtor to damages under the UTPCPL, 73 PS.                 §   201-92. Debtor Proposed Cone]. of Law

W38(a)-(c), 39, 45. In response, Abdoun argues that, “[w]hen Debtor ﬁled her voluntary chapter

 13   bankruptcy the provisions   of the automatic   stay went into effect pursuant to         11   U.S.C.

§362(a),” presumably suggesting that the postpetition FCEUA claims are preempted by                      11


U.S.C.    §   362(a). Def. Proposed Concl.   of Law 1i   12.

          Finally, the Debtor argues that Abdoun’s attempt to collect the June 2016 postpetition

rent (“Postpetition Rent”), which was not authorized under state law and was done with full

knowledge       of the Debtor’s bankruptcy, constituted a willful violation of the automatic            stay.

Debtor Proposed Cone]. of Law W 41—42. Abdoun responds that his demand for Postpetition

Rent was merely an attempt to collect postpetition insurance and taxes. Tr. 10:11-21.

          The Court concludes that, with regard to the         §   548 claim, the transfer   of the Property    was

not constructively fraudulent, because the Debtor failed to demonstrate that the purchase price

was not reasonably equivalent to “the price that would have been received                 if the foreclosure sale
had proceeded according to law.” BFP, 511 US. at 546. However, the Court also ﬁnds that, by

attempting to collect rent and taking nonjudicial action to try to remove the Debtor from the

Property prior to the expiration    of the redemption period while the Debtor had the right to

exclusive possession     of the Property, Abdoun violated the FCEUA and is liable for damages

under the UTPCPL. However, because the UTPCPL does not allow plaintiffs to recover damages

for emotional distress, the Debtor’s damages will be limited to her actual pecuniary losses

resulting from such violations, which total $200, and one-and—a—half times the actual damages,

which will bring Debtor’s total recovery on account            of Abdoun’s F CEUA Violations to         $300.




                                                      11
Case 17-00088-amc               Doc 36       Filed 02/11/20 Entered 02/11/20 10:02:50                      Desc Main
                                            Document     Page 12 of 36



          The Court also concludes that Abdoun’s demand for Postpetition Rent did not constitute

a   willful violation of the automatic         stay under   §   362(k)(1), because Abdoun’s attempt to collect a

postpetition claim does not Violate the automatic stay. Finally, the Court                   will set the redemption

amount and Abdoun’s secured claim at $28,700, offsetting the $29,000 purchase price by the

$3 00   in damages awarded herein. Because the Debtor failed to present any evidence in support

of her argument that the value of the Property is $19,000, the Court has no basis for reclassifying

any amount     of Abdoun’s claim as unsecured.

              A.   11   U.S.C. § 548(a)(l)(B)(i)-(ii)(I)

         The Debtor contends that the sale           of the Property constitutes a constructively fraudulent

transfer pursuant to      11   U.S.C.   §   548(a)(1)(B)(i)—(ii)(l), which provides that:

                   (a)(1) the trustee may avoid any transfer. . .of an interest of the debtor in property,
                   or any obligation. . .incurred by the debtor, that was made or incurred on or within
                   2 years before the date of the ﬁling of the petition, if the debtor voluntarily or
                   involuntarily — (B)(i) received less than a reasonably equivalent value in exchange
                   for such transfer or obligation; and (ii)(I) was insolvent on the date that such
                   transfer was made or such obligation was incurred, or became insolvent as a result
                   of such transfer or obligation.5

In order to demonstrate that the transfer of the Property to Abdoun was constructively fraudulent,

the Debtor must prove, by a preponderance              of the evidence, that (1) she had an interest in the

Property; (2) her interest was transferred within two years of the petition date; (3) she was

insolvent when the transfer occurred or was made insolvent                 as a   result   of the transfer; and (4) she

received less than the Property’s reasonably equivalent value in exchange for the transfer.                    Fid.


5
  Chapter 13 debtors have standing to attempt to avoid transfers in place of the chapter 13 trustee pursuant to 11
U.S.C. § 522(h) in the event the debtor could have exempted property if the trustee had successfully prosecuted the
avoidance action so long as (1) the transfer was not voluntary; (2) the transfer was not concealed; (3) the trustee did
not attempt to avoid the transfer; (4) the debtor seeks the avoidance pursuant to §§ 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code; and (5) the transferred property is of a kind that the debtor would have been able to
exempt from the estate if the trustee had avoided the transfer under one of the provisions of § 522(g). Ryker v.
Current (In re Ryker), 301 BR. 156, 160, n.1 (D. NJ. 2003); Atkins v. Gelt Props., LLC (In re Atkins), 525 BR.
594, 603 (Bankr. E.D. Pa. 2015); In re Varquez, 502 BR. 186, 190 (Bankr. D. N]. 2013). Abdoun has not contested
the Debtor’s standing in this proceeding.

                                                                12
Case 17-00088-amc                Doc 36    Filed 02/11/20 Entered 02/11/20 10:02:50                      Desc Main
                                          Document     Page 13 of 36



Bond and Mortg. Co,         v.   Brand, 371 BR. 708, 720 (ED. Pa. 2007); Walsh           v.   Kennelly (In re

Kennelly), Bankr. No. 08—70348 BM, Adv. No. 08—7032 BM, 2009 WL 8556814, at *2 (Bankr.

W.D. Pa. June 4, 2009).

         The Debtor has proven, and Abdoun does not contest, that she had a prepetition interest

in the Property, that her interest was transferred Within two years of the petition date, and that

she was either insolvent         prior to the transfer or rendered insolvent by the transfer.6 Ex.        S—l; SOF


W 8, 9; Tr. 3422-10, 35:20—23, 37 :7—24. Accordingly, the Court turns to whether the Debtor has

proven that the Property was transferred for less than its reasonably equivalent value.

             B. Reasonably Equivalent Value of Foreclosed Property and BFP v. Resolution
                Trust Corp.

         In BFP    v.   Resolution Trust Corp, the Supreme Court considered whether a noncollusive,

real estate mortgage foreclosure sale conducted in conformance with applicable state law could

be set aside as a constructively fraudulent transfer under          §   548 for having resulted in a sale price

that was less than the property’s reasonably equivalent value. BFP, 511 US. at 533; Ryker                    v.


Current (In re Ryker), 301 BR. 156, 165 (D. N]. 2003). In considering this issue, the Supreme

Court recognized that “[m]arket value cannot be the criterion of equivalence in the foreclosure-

sale context. . . property that must be sold      within those strictures is simply worth       less.   No one

would pay    as   much to own such property as he would pay to own real estate that could be sold at

leisure and pursuant to normal marketing techniques.” BFP, 511 US. at 538-39.

         The BFP court then went on to describe the development               of foreclosure law in Anglo—

American jurisprudence, noting that:

                   [ﬂoreclosure laws typically require notice to the defaulting borrower, a substantial
                   lead time before the commencement of foreclosure proceedings, publication of a
                   notice of sale, and strict adherence to prescribed bidding rules and auction

6
 Pursuant to 11 U.S.C. § 101(32)(A), the term “insolvent” refers to a “ﬁnancial condition such that the sum of such
entity’s debts is greater than all of such entity’s property, at a fair valuation...”

                                                         13
Case 17-00088-amc             Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                     Desc Main
                                        Document     Page 14 of 36



                   procedures. Many States require that the auction be conducted by a government
                   ofﬁcial, and some forbid the property to be sold for less than a speciﬁed fraction
                   of a mandatory presale fair-market-value appraisal. When these procedures have
                   been followed, however, it is “black letter’ law that mere inadequacy of the
                   foreclosure sale price is no basis for setting the sale aside, though it may be set
                   aside (under state foreclosure law, rather than fraudulent transfer law) if the price
                   is so low as to ‘shock the conscience or raise a presumption of fraud or
                   unfaimess.’ Id. at 542 (citations omitted).

           Ultimately, in light of the foregoing and in deference to “long-established traditions of

state regulation”     of mortgage foreclosure proceedings, the Supreme Court held that:

                    we decline to read the phrase “reasonably equivalent value’ . . .to mean, in its
                    application to mortgage foreclosure sales, either ‘fair market value’ or ‘fair
                    foreclosure price” (whether calculated as a percentage of fair market value or
                    otherwise). We deem, as the law has always deemed, that a fair and proper price,
                    or a ‘reasonably equivalent value,’ for foreclosed property, is the price in fact
                    received at the foreclosure sale, so long as all the requirements of the State's
                    foreclosure law have been complied with. Id. at 545 -46.

The BFP court went onto ﬁthher explain that:

                   [t]his conclusion does not render § 548(a)(2)7 superﬂuous, since the ‘reasonably
                   equivalent value’ criterion will continue to have independent meaning (ordinarily
                   a meaning similar to fair market value) outside the foreclosure context. Indeed,
                   §548(a)(2) will even continue to be an exclusive means of invalidating some
                   foreclosme sales. Although collusive foreclosure sales are likely subject to attack
                   under § 548(a)(1), which authorizes the trustee to avoid transfers ‘made with
                   actual intent to hinder, delay, or defraud’ creditors, that provision may not reach
                   foreclosure sales that, While not intentionally fraudulent, nevertheless fail to
                   comply with all governing state laws. Any irregularity in the conduct of the sale
                   that would pennit judicial invalidation of the sale under applicable state law
                   deprives the sale price of its conclusive force under § 548(a)(2)(A), and the
                   transfer may be avoided if the price received was not reasonably equivalent to the
                   property‘s actual value at the time of the sale (which we think would be the price
                   that would have beenreceived if the foreclosure sale had proceeded according to
                   law). Id. at 545-46 (emphasis added) (citations omitted).

           Based upon the foregoing,      if there were no irregularities during a foreclosure sale process
which would permit invalidation of such sale under state law, a movant seeking to avoid the



7
    In 1998, § 548(a)(2) was amended by the Religious Liberty and Charitable Donation Protection Act of 1998 and as
a   result, the former § 548(a)(2)(A) is now § 548(a)(1)(B). In re Ryker, 30] HR. at 165 11.2.

                                                         14
Case 17-00088-amc           Doc 36    Filed 02/11/20 Entered 02/11/20 10:02:50                   Desc Main
                                     Document     Page 15 of 36



foreclosure sale as a constructively fraudulent transfer under       §   548(a)(1)(B) will be bound by the

presumption in BFP that the sale price received at the foreclosure sale is the reasonably

equivalent value    of such property.   If there were any irregularities during the foreclosure sale
process, however, this presumption       will not apply.

          Instead, the movant must prove, by a preponderance         of the   evidence, that the foreclosure

sale price was not reasonably equivalent to “the price that would have been received            if the
foreclosure sale had proceeded according to law.” Id. Essentially, the movant must demonstrate

that,   if the state law irregularities had not occurred, the foreclosure sale would have yielded a
higher sale price. In other words, the irregularity in the conduct       of the foreclosure   sale must be

“of such a magnitude that it chilled competitive bidding” and, therefore, “undermined the

fundamental purpose      of foreclosure sales.” In re Ryker,   301   BR. at    166, 168 (court found that

defective sale notice which listed foreclosure debt as $220,000, when the actual debt on such

property was only $50,000, thwarted competitive bidding and allowed mortgagee, Who was the

only party who knew what the amount of the actual debt was, to purchase the property for only

$50,000, and held that the $50,000 foreclosure sale price was not reasonably equivalent to the

price that would have been received       if the sale notice had accurately identiﬁed the actual
foreclosure debt).

          Furthermore, although the Supreme Court only addressed mortgage foreclosure sales in

BFP, numerous courts have since held that BFP also applies to real estate tax foreclosure sales

which must be conducted in accordance with state laws that require that tax sales take place

publicly under a competitive bidding procedure and afford protections to delinquent taxpayers

similar to those afforded delinquent borrowers in mortgage foreclosure proceedings, such                 as


notice, a reasonable opportunity to cure, and strict adherence to statutory requirements. BFP, 511



                                                     15
Case 17-00088-amc              Doc 36           Filed 02/11/20 Entered 02/11/20 10:02:50                 Desc Main
                                               Document     Page 16 of 36



US. at 537    11.3.   E.g., Crespo   v.   Abijah Tafari Immanuel (In re Crespo), 557 BR. 353, 360-62

(Bankr. E.D. Pa. 2016) (citing several cases applying BFP to tax sales in Pennsylvania and other

jurisdictions); Balaber-Strauss           v.   Murphy (In re Murphy), 331 BR. 107, 117 (Bankr. S.D. NY.

2005); Hemstreet       v.   Brostmeyer (In re Hemstreet), 258 BR. 134,          138—39   (Bankr. W.D. Pa.

2001); Golden     v.   Mercer Cnty. Tax Claims Bureau (In re Golden), 190 BR. 52, 58 (Bankr. W.D.
                                                                                                                  ‘


Pa. 1995);   Lord v. Neumann (In re Lord), 179 BR. 429,               434—36   (Bankr. E.D. Pa. 1995). The

Debtor acknowledges that BFP applies to real estate tax sales conducted pursuant to

Pennsylvania’s MCTLA, 53 RS. §§ 7101-7505, the law under which the sale of the Property was

conducted.8 See Debtor Proposed Concl.               of Law    ﬂ 4, 11, 12; Tr. 418-21. Therafore, applying the
3
          In any event, Pennsylvania’s MCTLA sets forth a comprehensive scheme of requirements which cities of
the ﬁrst class, such as Philadelphia, must follow to cause real property to be sold due to the property owner’s failure
to pay real estate taxes. By its terms, 53 PS. § 7283(a) requires cities to ﬁle a petition for a rule to show cause why
the property should not be sold and to include in the petition the ownership of the property, liens against the
property, and the basis for the city’s claim. After the issuance of the rule, the city must also satisfy the county’s
Court of Common Pleas at a hearing that (1) service of the rule to show cause was proper, (2) that the rule was
published in at least one newspaper of general circulation in the county and a legal periodical therein, and (3) that
the facts alleged in the petition are true. 53 PS. § 7283(a).
          Upon the issuance of a decree permitting the sale, 53 PS. § 7193.2(0) requires the petitioning city to follow
certain rules for serving notice of the decree upon interested parties and to ﬁle an afﬁdavit of service evidencing
compliance prior to the sale. Additionally, 53 PS. § 7283(a) provides that the sale date must be published in at least
one newspaper of general circulation in the county and a corresponding legal periodical. Furthermore, 53 PS. §7279
sets a minimum bid at the amount of taxes and municipal claims due and potential buyers must offer higher bids up
to the total price they are willing to pay for the property. Ultimately, 53 PS. § 7283(a) provides that the property be
sold to the highest bidder at the tax sale. Finally, 53 PS. § 7281 allows any interested person to pay the entirety of
the city’s claim at any time prior to the sheriff’s sale in order to stop the sale.
          Mortgage borrowers receive similar protections under Pennsylvania law in cities of the ﬁrst class.
                    In Pennsylvania, before a residential mortgage lender may accelerate indebtedness or commence a
                    foreclosure action, the lender must give the mortgagor 30 days notice. 41 RS. §§ 403(a) and (b).
                    Thereafter, the lender may ﬁle a mortgage foreclosure action which the mortgagor has 20 days to
                                                          If
                    answer. Pa.R.Civ.P. 1 141, 1018.1(b). there is no response, the lender obtains a judgment which
                    it can enforce by a writ of execution which the lender can obtain from the prothonotary aﬁer ﬁling
                    a praecipe. Pa.R.Civ.P... 3103. Handbills must be posted on the property and in the sheriff‘s ofﬁce
                    at least 30 days prior to the sale. Pa.R.Civ.P. 3129.2(b). Written notice must be served upon the
                    owner(s), judgment creditors, and other parties with an interest in the property, at least 30 days
                    prior to the sale. Pa.R.Civ.P. 3129.2(0). Notice of the sale must also be published once a week for
                    three successive weeks in a newspaper of general circulation in the county and in a legal
                                if
                    publication, any, designated by the court for publication of notices, the ﬁrst publication being
                    not less than 21 days before the sale. Pa.R.Civ.P. 3129.2(d). The mortgagor may cure at any time
                    up to one hour before the sale to prevent the sale. 41 P.C.S.A. § 404. No sale of the property may
                    be made unless the upset price is bid... In re Lord, 179 BR. at 435.
Thus, the protections, rights and remedies afforded a delinquent taxpayer under the MCTLA are substantially similar
to those afforded a mortgagor under Pennsylvania's mortgage foreclosure law. See id.

                                                           16
Case 17-00088-amc             Doc 36    Filed 02/11/20 Entered 02/11/20 10:02:50                        Desc Main
                                       Document     Page 17 of 36



principles set forth in BFP, the Court will proceed to determine Whether the Debtor has satisﬁed

her burden to Show that the transfer       of the Property was made for less than reasonably equivalent

value.

              C. Debtor Has Not Met Her Burden  of Demonstrating that the Foreclosure
                 Price Was Not Reasonably Equivalent to the Price That Would Have Been
                 Received At a Regularly Conducted Foreclosure Sale of the Property

         The Court ﬁnds that the tax sale failed to comply with           §   7283(a)   of the MCTLA,     because

the State Court failed to hold the required Hearing before           it issued the Decree permitting the

Property to be sold. Based upon this irregularity during the tax sale process, the presumption

established under BFP and related cases, that the sale price raceived at a tax sale is the

reasonably equivalent value       of the Property,   does not apply. However,        in order to prove that the

transfer   of the Property   should be avoided as constructively fraudulent under            §   548(a)(1)(B), the

Debtor is required, under BFP, to prove by a preponderance of the evidence that the price

received at the tax sale was not reasonably equivalent to the price that would have been received

if the tax sale had proceeded according to Pennsylvania law (122., if the hearing had been held
prior to the issuance of the Decree permitting the Property to be sold.),BFP, 511 US. at                  545—46;


Washington Mut.      v.   Fritz (In re Fritz), 225 BR. 218, 224-25 (E.D. Wash. 1998); Ankrah v.

HSBC Bank USA, N.A. (In re Ankrah), 602 BR. 286, 291 (Bankr. D. NJ. 2019); Baker v.

Nationstar Mortg, LLC (In re Baker), 574 BR. 184,               190—91   (Bankr. D. Idaho 2017); Thorian           v.


Baro Enters., LLC (In re Thorian), 387 BR. 50, 62, 65 (Bankr. D. Idaho 2008).

         At trial, the Debtor failed to produce an): evidence that would support a ﬁnding that the

tax sale price would have been higher         if the State Court had held the Hearing before it issued the

      In light of the foregoing, because the rules governing tax foreclosure sales in Philadelphia under the
MCTLA provide for competitive bidding and protections to delinquent taxpayers like notice, an opportunity to cure,
and strict adherence to statutory requirements, similar to those afforded mortgage borrowers, BFP applies to tax
sales conducted in accordance with Pennsylvania’s MCTLA.

                                                         17
Case 17-00088-amc         Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                   Desc Main
                                    Document     Page 18 of 36



Decree permitting the Property to be sold. See In re Ankrah, 602     BR.   at 291; In re Thorian, 387

BR. at 65. Instead, the Debtor based her case on meré speculation that, had the Hearing occurred

prior to the issuance of the Decree, no sale would have occurred. The Debtor provided no basis

for this speculation, nor does this speculation have any impact on the issue which the Debtor has

the burden to demonstrate - whether the Property would have been sold for a higher price                if the
Hearing had been held prior to the issuance    of the Decree.

        Furthermore, the Debtor failed to provide any evidence that,     if the Hearing had occurred
prior to the issuance of the Decree, (i) the Debtor could, and would, have bid a higher amount

than Abdoun at the tax sale; or (ii) there were other buyers who would have bid more for the

Property. See In re Ankrah, 602    BR.   at 291 (“the debtor acknowledges that a third party

purchased the property, thus there was some competitive bidding. . .She does not allege that, had

she had notice, she   would have bid more than the LLC did. Rather, she alleges that she would

have attempted to further adjourn the sale. . .”); In re Thorian, 387   BR.   at 65. In fact,   it is

entirely unclear what effect,   if any, the Hearing would have had on the sale price of the Property.
Unlike the facts in Ryker, the failure to hold a Hearing did not have any effect on competitive

bidding. In the absence   of any evidence from the Debtor that she or someone else could, or

would, have been able to bid a higher amount, the Debtor has failed to satisfy the test set forth by

the Supreme Court in BFP for measuring reasonably equivalent value         of defective foreclosure

sales. See   In re Ankrah, 602 HR. at 291; In re Thorian, 387 BR. at 65.

       Based upon Debtor’s failure to demonstrate that she did not receive reasonably equivalent

value in exchange for the Property, the Court    will not avoid the transfer of the Property as         a


constructively fraudulent transfer.




                                                   18
Case 17-00088-amc             Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                         Desc Main
                                        Document     Page 19 of 36



             D. Pennsylvania Fair Credit Extension Uniformity Act/Unfair Trade Practices
                and Consumer Protection Law

         The Court now turns to whether Abdoun’ s conduct following his purchase                       of the

Property violated the FCEUA, entitling the Debtor to damages under the UTPCPL.9 By way                            of

background, Pennsylvania’s FCEUA prohibits debt collectors and creditors from engaging in

unfair or deceptive acts or practices in connection with debt .collection. Baldwin                v.   Monterey Fin.

Servs., Inc., No. 3:14—CV—2346, 2017          WL 4767696, at *4 (MD.           Pa. Oct. 20, 2017)       (citing

Kaymark v. Bank ofAm., N.A., 783 F.3d 168, 182 (3d Cir. 2015)). Pursuant to 73 PS.

§2270.4(b), the FCEUA describes certain acts and practices committed by creditors as

constituting unfair or deceptive acts or practices.10 For instance, 73 PS.               §   2270.4(b) provides

that:

                  it shall constitute an unfair or deceptive act or practice under this act if a creditor
                  violates any of the following provisions:
                  (4) A creditor may not engage in any conduct the natural consequence of which is
                  to harass, oppress or abuse any person in connection with the collection of a
                  debt.11
                  (5) A creditor may not use any false, deceptive or misleading representation or
                  means in connection With the collection of any debt. Without limiting the general
                  application of the foregoing, the following conduct is a Violation of this
                  paragraph. . .(ii) The false representation of the character, amount or legal status of
                  any debt. . .(V) The threat to take any action that cannot legally be taken or that is
                  not intended to be taken. . .(Vii) The false representation or implication that the



9
  Abdoun does not contest Debtor’s standing to pursue her state law consumer protection claims. Due to the nature
of the powers vested in chapter   13 debtors and chapter 13 trustees, a chapter 13 debtor has standing concurrent with
the chapter 13 trustee to bring non-bankruptcy causes of action in his or her own name on behalf of the estate.
 Wilson v. Dollar Gen. Corp, 717 F.3d 337, 343 (4th Cir. 2013) (citing ﬁve sister circuits reaching the same
conclusion, including the Third Circuit Court of Appeals). Chapter 13 debtors remain in possession of property of
the estate pursuant to 11 U.S.C. § 1306(b) and are given authority exclusive of the trustee to use, sell, or lease
property of the estate in certain circumstances under 11 U.S.C. § 1303.1d. at 344. Implicit in the act of possession is
the right of a chapter 13 debtor to sue in his own name. Id.
‘0 Section 2270.3 of the FCEUA deﬁnes a “creditor” as “a person...to whom a debt is owed or is alleged to be

owed.”
” A “debt” constitutes an “actual or alleged past due obligation, claim, demand, note or other similar liability of a
consumer to pay money, arising...as a result of a purchase, lease or loan of goods, services or real or personal
property for personal, family or household purposes. ..The term also includes any amount owed as a tax to any
political subdivision of this Commonwealth.” 73 PS. § 2270.3.

                                                          19
Case 17-00088-amc            Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                         Desc Main
                                       Document     Page 20 of 36



                 consumer committed any crime or other conduct in order to disgrace the
                 consumer... ‘2
                 (6) A creditor may not use unfair or unconscionable means to collect or attempt to
                 collect any debt. Without limiting the general application of the foregoing, the
                 following conduct is a violation of this paragraph. . .(Vi) Taking or threatening to
                 take any nonjudicial action to effect dispossession or disablement of property if:
                 (A) there is no present right to possession of the property claimed as collateral
                 through an enforceable security interest; (B) there is no present intention to take
                 possession of the property; or (C) the property is exempt by law from such
                 dispossession or disablement.

         The FCEUA does not provide consumers with an independent private cause                     of action.

Rather, pursuant to 73 PS.      §   2270.5(a),   “[i]f a debt collector or creditor engages in an unfair or
deceptive debt collection act or practice under this act, it shall constitute a Violation           of

the. . .Unfair Trade Practices and Consumer Protection Law.” Thus, consumers must enforce

Violations of the FCEUA using the remedial provision of the UTPCPL, 73 PS.                    §   201~9.2.

Baldwin, 2017 WL 4767696, at *4; Levy—Tatum              v.   Navient & Sallie Mae Bank, No. 15-3 794,

2016 WL 75231, at *9       (ED.     Pa. Jan. 7, 2016); Benner v. Bank 0fAm.,       NA,    917 F. Supp. 2d

338, 359 (ED. Pa. 2013) (“Since the FCEUA does not provide individuals with the right to

institute private causes   of action for Violations, individual plaintiffs must use 73 PS.           §   201~9.2,

the remedial provision     of the UTPCPL, to obtain relief”). That provision states that:

                 Any person who. . .suffers any ascertainable loss of money or property, real or
                 personal, as a result of the use or employment by any person of a method, act or
                 practice declared unlawful. . .may bring a private action to recover actual damages
                 or one hundred dollars ($100), whichever is greater. The court may, in its
                 discretion, award up to three times the actual damages sustained, but not less than
                 one hundred dollars ($100), and may provide such additional relief as it deems
                 necessary or proper. The court may award to the plaintiff, in addition to other
                 relief provided in this section, costs and reasonable attorney fees.




‘2
  73 PS. § 2270.3 deﬁnes a “consumer” for purposes of the FCEUA as “[a] natural person residing in this
Commonwealth who owes or is alleged to owe a debt or one who has incurred or is alleged to have incurred liability
for the debt within this Commonwealth...”


                                                        20
Case 17-00088-amc               Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                       Desc Main
                                          Document     Page 21 of 36



          Because FCEUA claims are enforced through the UTPCPL, in order to recover on

 account   of an FCEUA Violation, plaintiffs must not only prove that an FCEUA violation

occurred, but also the elements necessary to satisfy a UTPCPL claim. Kaymark, 783 F.3d at 182;

Salvati   v.   Deutsche Bank Nat ’1 Trust Co., NA. 575 Fed. Appx. 49, 57 (3d Cir. 2014) (“Salvati’s

FCEUA claim is premised on the viability of his claim under the remedial provision of the

UTPCPL.”); Baldwin, 2017 WL 4767696, at *4.

          To maintain an action under the UTPCPL, plaintiffs must prove that they suffered an

ascertainable léss        of money or property as a result of conduct prohibited under the UTPCPL,

which, pursuant to 73 PS.          §   2270.5(a), includes conduct prohibited under the FCEUA. Hemphill

v.   Nationstar Mortg. LLC, No. 18-2451, 2018 WL 4929864, at *5 (ED. Pa. Oct. 10, 2018);

Baldwin, 2017 WL 4767696, at *5; Levy-Tatum, 2016 WL 75231, at *9; Benner, 917 F. Supp. 2d

at 359-60. Only an actual, non-speculative, identiﬁable loss constitutes an ascertainable loss                    for

purposes       of the UTPCPL.13 Baldwin,       2017 WL 4767696, at *5.

                          1.   Wrongfulness of Prepetition Conduct

          The Debtor has satisﬁed all elements necessary for maintaining an FCEUA claim brought

under the UTPCPL in connection with Abdoun’s prepetition misconduct. First, the Debtor has

proven that prepetition, Abdoun committed several unfair or deceptive acts as deﬁned by the

FCEUA, 73 PS.         §   2270.4(b), by demanding rent he had no entitlement to, by asserting a right to

possession      of the Property he did not have, and by attempting to intimidate the Debtor into

vacating the Property.14


‘3
   Legal fees incurred prosecuting a UTPCPL claim do not qualify as an “ascertainable loss.” LevyaTatum, 2016 WL
75231, at *9 (“Merely retaining counsel to sue under the UTPCPL is not an ascertainable 1053.”).
‘4
   Third-party purchasers at sheriff’s sales for properties sold on account of delinquent real estate taxes hold secured
claims for repayment of the amount necessary to redeem the sold property under Pennsylvania’s MCTLA. See In re
Pittman, 549 BR. 614, 628 (Bankr. ED. Pa. 2016). The parties here agree that Abdoun was at all relevant times a
“creditor” for purposes of the FCEUA as deﬁned by 73 PS. § 2270.3, and that the Debtor at all relevant times owed
Abdoun a secured “debt” for repayment of the amount necessary to redeem the Property under state law, making her

                                                          21
Case 17-00088-amc          Doc 36      Filed 02/11/20 Entered 02/11/20 10:02:50                           Desc Main
                                      Document     Page 22 of 36



          Under Pennsylvania law, pursuant to the MCTLA, the owner of a property sold pursuant

 to a tax claim retains the right to redeem the property Within nine months               of acknowledgement of

the sheriff’s deed issued in connection with the sale provided that the property was continuously

 occupied by the same person or family unit as a residence for ninety days prior to the sale and

 continued to be occupied on the date         of acknowledgment of the sheriff s deed.         53     PS.   §   7293(a),

 (c); In re Pittman, 549 BR. 614, 616-17 (Bankr. ED. Pa. 2016). During the redemption period,

the owner may continue in possession           of the property and the purchaser merely holds defeasible

title in the property, subject to the owner’s right to redeem and possess the property until the

redemption period expires. In re Pittman, 549 HR. at 620—24 (discussing numerous Pennsylvania

 cases   ﬁnding owner retains possession of the property during the redemption period); In re

 Gonzalez, 550     BR. 711, 717 (Bankr. E.D.       Pa. 2016).


          Here, the redemption period spanan from March 27, 2015, the date                  of acknowledgment

of the sheriff’s   deed, through December 27, 2015. Abdoun’s prepetition actions to obtain

possession    of the Property   and rent occurred prior to the expiration          of the redemption period

while Debtor retained the exclusive right to possess the Property. Therefore, by falsely claiming

that he was entitled to possession and rent on multiple occasions, Abdoun misrepresented the

character and legal status   of the   debt in Violation   of 73 PS. § 2270.4(b)(5)(ii).

          Additionally, by threatening to collect rent that he was not owed, Abdoun threatened to

take action that he would not have been legally entitled to take, in Violation              of 73 RS.

§2270.4(b)(5)(v). Furthermore, by enlisting the police to facilitate the ej ectment              of the Debtor

from the Property; Abdoun took “nonjudicial action to effect dispossession. . .of property” when

there was “no present right to possession         of the property claimed as collateral through an


a“consumer” for purposes of the FCEUA    as   deﬁned by 73 PS.   §   2270.3. Debtor Proposed Concl.   of Law 111135,   36,
37; Def. Proposed Concl. of Law 1] 11.

                                                        22
Case 17-00088-amc            Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                        Desc Main
                                       Document     Page 23 of 36



 enforceable security interest” in Violation      of 73 PS.    §   2270.4(b)(6)(vi)(A). Abdoun’s use of the

 police to attempt to have Debtor removed from the Property also violated 73 PS.

 §2270.4(b)(5)(vii), because it falsely implied that the Debtor had committed a crime by

remaining in the Property when she had not. Based upon the foregoing, Abdoun clearly

committed numerous prepetition acts prohibited by the FCEUA.15

         Second, as required to recover under the UTPCPL in connection with FCEUA violations,

the Debtor has shown that she suffered “an ascertainable loss”             of money as a result of Abdoun’s

wrongful prepetition conduct. As a result of Abdoun’s ﬁrst visit to the Property, the Debtor

incurred costs associated with taking public transportation to the Philadelphia Sheriff’s Ofﬁce to

obtain information about the sale, taking public transportation to meet with the legal aid attorney

she had retained to help protect her interest       in the Property, and obtaining a copy of the original

deed to the Property. Additionally, the       April 2015 rent demand caused her to incur public

transportation costs meeting with her legal aid attorney regarding the letter. Finally, the police

attempting to remove the Debtor from the Property caused her to incur public transportation

costs visiting her legal aid attorney about the incident. These costs amounted to approximately

$200 in out—of—pocket costs expended to address Abdoun’s wrongful conduct.16 Therefore,

because the Debtor has demonstrated that Abdoun’s wrongful conduct caused her to suffer an

ascertainable loss   of money, the Debtor is entitled to recover damages on account of Abdoun’s

prepetition FCEUA Violations. Before assessing these damages, the Court will consider whether

the Debtor may also recover on account          of Abdoun’s postpetition actions which may have

violated the FCEUA.




‘5
   Abdoun has never attempted to meet his burden to show that any of the defenses set forth in 73 PS.   §   2270.5(d)
apply to him.
‘6
   None of these costs relate in any way to the ﬁling or prosecution of this adversary proceeding.

                                                        23
Case 17-00088-amc            Doc 36    Filed 02/11/20 Entered 02/11/20 10:02:50                 Desc Main
                                      Document     Page 24 of 36



                        2. Wrongfulness     of Postpetition Conduct

          The Debtor also seeks to recover under the FCEUA through the UTPCPL on account                    of

Abdoun wrongfully ﬁling an inaccurate proof of claim, which included rent he was never

 entitled to collect, and continuing to demand rent postpetition. Ultimately, the Debtor’s FCEUA

claim based on Abdoun’s inﬂated proof of claim is not cognizable under the UTPCPL because

 she has offered no evidence that she incurred an ascertainable loss          of money or property   as a


result   of Abdoun ﬁling an inﬂated proof of claim. While the Court recognizes that it is possible,

and even likely, that the Debtor incurred out—of—pocket costs related to challenging the inﬂated

proof of claim,      she never articulated What those costs were. As a result, she has failed to meet her

burden to establish an element necessary for recovering under the UTPCPL. Therefore, the Court

concludes the FCEUA claim based on Abdoun’s inaccurate proof of claim is non-actionable on

that basis.

          However, the Debtor has satisﬁed all elements necessary to recover under the FCEUA

through the UTPCPL on account          of Abdoun’s Postpetition Rent demand. Contrary to Abdoun’s

position, this claim is not preempted by      11   U.S.C.   §   362. In general,

                     [ﬂederal preemption of state law causes of action is appropriate if Congress
                    expressly legislates such preemption, or if Congressional intent can be implied
                    from the federal legislation. If Congress has legislated comprehensively and
                    occupied an entire ﬁeld of regulation, leaving no room for supplemental state
                    regulation, preemption is implied. Preemption is also implied if state law
                    interferes with the accomplishment and execution of Congressional objectives.
                    Raymark Indus., Inc. v. Baron, No. CIV. 96—7625, 1997 WL 359333, at *9 (ED.
                    Pa. June 23, 1997) (citations omitted).


Ultimately, “[t]he vast majority of courts that have addressed the issue of the Bankruptcy Code’s

effect on a plaintiffs state law claims have held that the Bankruptcy Code preempts state law

claims that are based upon allegations that the defendant violated the Bankruptcy Code.”

Abramson      v.   Federman & Phelan, LLP (In re Abramson), 313 BR. 195, 197 (Bankr. W.D. Pa.


                                                      24
Case 17-00088-amc          Doc 36         Filed 02/11/20 Entered 02/11/20 10:02:50                     Desc Main
                                         Document     Page 25 of 36



2004). See also Daugherty     v.    Wells Fargo Home Loans,      Inc, 425        F. Supp. 2d 599, 609   (ED.    Pa.


2006). Thus, state law claims which are based entirely on a Violation               of the Bankmptcy Code

generally are preempted. Nuel       v.   Capital One, N.A., No. 11-2024, 2012 WL 246255, at *1 (ED.

Pa. Jan. 25, 2012); Guenot v. Candica LLC, No. 11-37501,                Adv. No. 12-1748, 2014 WL 67320,

at *2 (Bankr. D.   NJ.   Jan. 2, 2014); Lisenbach v. Wells Fargo Bank (In re Lisenbach), 482                BR.

 522, 529 (Bankr. M.D. Pa. 2012); Abramson, 313            HR. at   197. However, “normally, ‘state causes

of action are not pre—empted solely because they impose liability over and above that authorized

by federal law?” Brundage      v.   Waite (In re Brundage), Nos. CiV.A. 05-2310, Civ.A. 05-2406,

2005 WL 2206076, at *4       (ED.    Pa. Sept. 9, 2005)    (citing English   v. Gen.    Elec. Ca, 496    US. 72,

 110 S. Ct. 2270, 110 L.Ed.2d 65 (1990)).

        With these principles in mind, it is clear that the FCEUA claim stemming from Abdoun’s

Postpetition Rent demand is not preempted by         11    U.S.C.   §   362(a)   of the Bankruptcy    Code as

Abdoun appears to argue. The FCEUA claim is not based or dependent upon                     a   Violation of the

automatic stay at all. See Daugherty, 425 F. Supp. 2d at 609 (“merely because a Plaintiff brings a

state law claim   in the context of a bankruptcy matter does not justify preemption of those claims,

particularly where the underlying facts of the state law claim are not based on             a   Violation of the

Code.”).

        In particular, the Debtor does not argue that Aboun’s postpetition attempt to cdllect rent

constituted an unfair or deceptive act under the FCEUA because the automatic stay prohibited

Abdoun from undertaking collection activity. See Holloway v. Household Auto. Fin. Corp, 227

BR. 501, 507-08 (N .D. Ill. 1998). Rather, the Debtor argues that Abdoun’s Postpetition Rent

demand constituted an unfair or deceptive act under the FCEUA because Abdoun had no

entitlement to rent at that time since the Debtor had properly exercised her right to redeem the



                                                      25
Case 17-00088-amc                    Doc 36      Filed 02/11/20 Entered 02/11/20 10:02:50                        Desc Main
                                                Document     Page 26 of 36



 Property and, as a result, Abdoun had not obtained absolute title by June 2016. Thus, the

 Viability of this F CEUA claim does not depend on the Debtor establishing                          a   violation of the

 automatic stay. It merely depends on the Debtor establishing that she properly exercised her

 redemption right and that Abdoun was not entitled to collect rent since he did not have absolute

title to the Property. Furthermore, there is no basis to conclude that Aboun could not have

 complied with both the FCEUA and                      11   U.S.C.    §   362(a) in this case. Therefore, this FCEUA

claim is not preempted by                11   U.S.C.   §    362(a)   of the Bankruptcy Code.

             Turning to the merits of the FCEUA claim based upon the June 2016 rent demand, the

Court concludes that Abdoun’s attempt to collect rent that he was not owed in June 2016

constituted an unfair and deceptive act under the FCEUA, 73 PS.                           §   2270.4, and that the Debtor

suffered an ascertainable loss                of money as a result of Abdoun’s rent demand, entitling the Debtor

to recover damages under the UTPCPL.

             Ultimately, purchasers of properties at tax sales under the MCTLA only obtain absolute

title to the purchased property when the redemption period expires and the owner has taken no

action to exercise the redemption right. See In re Pittman, 549 HR. at 624-25; In re Terry, 505

BR. 660, 663-65 (Bankr. ED.                    Pa. 2014); Hammond v. Allegheny Cnty. Treasurer                (In re

Hammond), 420 BR. 633, 636 (Bankr. W.D. Pa. 2009). As                               of the petition date, December     14,

2015, the redemption period had not yet expired. Filing the bankruptcy petition extended the

deadline for the Debtor to exercise her right                   of redemption by at least 60 days pursuant to          11


U.S.C.       §   108(b).17    In re Gonzalez, 550 BR. at 726; In re Pittman, 549 BR. at 629. On January


‘7
     11   U.S.C.   §   108(b) provides:
                          [e]xcept as provided in subsection (a) of this section, if applicable nonbankruptcy law, an order
                         entered in a nonbankruptcy proceeding, or an agreement ﬁxes a period within which the debtor or
                         an individual protected under section 1201 or 1301 of this title [11 USCS § 1201 or 1301] may ﬁle
                         any pleading, demand, notice, or proof of claim or loss, cure a default, or perform any other
                         similar act, and such period has not expired before the date of the ﬁling of the petition, the trustee
                         may only ﬁle, cure, or perform, as the case may be, before the later 0f~

                                                                     26
    Case 17-00088-amc            Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                            Desc Main
                                           Document     Page 27 of 36



     14, 2016, the Debtor exercised her redemption          right within 60 days of ﬁling the petition by

    providing for the payment of Abdoun’s secured claim over time in her chapter                       13   plan as she is
.




    permitted to do. In re Gonzalez, 550 BR. at 726; In re Pittman, 549 BR. at 629-31; In re Terry,

    505   BR.    at 668; In re Hammond, 420       BR.   at 636. Once a right       of redemption is properly

    exercised, either pursuant to procedures under state law or through a chapter 13 plan, neither

    Pennsylvania law nor the Bankruptcy Code requires completion                   of payment of the redemption

    amount prior to expiration      of the redemption period,      and Abdoun does not appear to suggest

    otherwise. In re Pittman, 549      BR.    at 628-29;   In re Terry, 505 BR. at 664-65. Therefore, even

    though the Debtor had not paid the full redemption amount by June 2016 when Abdoun

    attempted to collect rent from her, he had not yet secured absolute title to the Property because,

    by that time, the Debtor had properly exercised her redemption right through her plan.

               In light of the foregoing, by sending Debtor a letter to collect rent that she did not owe,

    Abdoun made false representations of the character, amount, or legal status of the debt and

    threatened to take action that cannot legally be taken in Violation             of 73   P.S.   §   2270.4(b)(5)(ii),

    (v). As a result of Abdoun’s wrongful conduct, Debtor sustained an ascertainable loss of money

    when she paid for public transportation to Visit her Philadelphia Legal Assistance attorney

    regarding the unlawful letter. Accordingly, the Debtor has satisﬁed all elements required to

    recover damages resulting from the June 2016 demand letter pursuant to the UTPCPL.

                          3.   FCEUA/UTPCPL Damages

              Having determined that the Debtor may recover damages pursuant to the UTPCPL, 73

    RS.   §   201-9.2, on account   of Abdoun’s unfair and deceptive acts which violated the FCEUA, the


                      (1) the end of such period, including any suspension   of such period occurring on or after the
                      commencement of the case; or
                      (2) 60 days after the order for relief.


                                                            27
Case 17-00088-amc            Doc 36      Filed 02/11/20 Entered 02/11/20 10:02:50                       Desc Main
                                        Document     Page 28 of 36



Court   will now consider the appropriate amount of damages. In total, Debtor seeks                  $15,300 in

actual and punitive damages, including $10,000 on account                of emotional distress damages, as

well as attorneys’ fees. The Court concludes, however, that the Debtor is not entitled to any

recovery for her emotional distress damages and may only recover damages attributable to her

actual pecuniary loss from Abdoun’s prohibited conduct. Additionally, the Court may also award

reasonable attorneys’ fees for enforcing the FCEUAV through the UTPCPL.

         District courts and bankruptcy courts in this circuit have almost uniformly found that

emotional distress damages are not included in the term “actual damages,” for purposes                     of the

UTPCPL,18 reasoning that recovery for emotional distress damages does not fall within the

express limitations    of 73 PS. § 201-9.2, which only recognizes as actual damages “any

ascertainable loss    of money or property.”19 E. g, King v. Hyundai Motor Mfg.                 Am., N0. 1:18-CV—

450, 2019 US. Dist. LEXIS 1811, at *8            11.2   (M.D. Pa. Jan. 3, 2019); Sosso     v.   ESB Bank, No. 16-

367, 2016 WL 3855031, at *5 (W.D. Pa. July 15, 2016); Yelin                 V.   Swartz, 790 F.Supp.2d 331, 336




‘8
          Although the Third Circuit Court of Appeals in Lansaw v. Zokaites (In re Lansaw), 853 F.3d 657 (3d Cir.
2017), recently decided that “actual damages” for purposes of 11 U.S.C. § 362(k)(1) include emotional distress
damages, Lansaw also cautions that:
                    [b]ecause the term ‘actual damages’ has [a] chameleon-like quality, we cannot rely on any all-
                    purpose deﬁnition but must consider the particular context in which the term appears. The term
                    has been interpreted in some contexts to include damages for emotional distress and, in others, to
                    only authorize damages for ﬁnancial harm. Lansaw, 853 F.3d at 664.
          In determining that emotional distress damages are recoverable as actual damages under § 362(k)(1), the
Lansaw court reasoned that the legislative history of 1 1 U.S.C. § 362(a) reﬂected Congress’ intent that the automatic
stay protect against non—pecuniary emotional harm, such as harassment and pressure from creditor collection efforts.
Id. at 667-68. In light of Congress’ intent that the stay protect against emotional harm, the Third Circuit found it
logical that Congress would intend to include damages resulting from that harm in its deﬁnition of “actual damages”
when it later introduced 1 1 U.S.C. § 362(k) as the enforcement mechanism for 11 U.S.C. § 362(a). 1d. Therefore,
cases ﬁnding actual damages include emotional distress damages for purposes of § 362(k)(1) are simply inapposite
to the question of whether “actual damages” include emotional distress damages for purposes of the UTPCPL.
‘9
   The only two cases Debtor relies on which address the recovery of emotional distress damages under the
UTPCPL, albeit barely, Dukes v. Firstrust Bank (In re Dukes), N0. 91—15339DWS, Adv. No. 96-1004, 1997 Bankr.
LEXIS 2221 (Bankr. E.D. Pa. Nov. 12, 1997), and Patterson v. Chrysler Fin. Co. (In re Patterson), 263 B.R. 82
(Bankr. E.D. Pa. 2001), do not convince the Coun to depart from the vast weight of authority contradicting the
Debtor’s position, as neither case offers any explanation whatsoever for concluding in passing that plaintiffs may
recover emotional distress damages under the UTPCPL. In re Patterson, 263 BR. at 97; In re Dukes, 1997 Bankr.
LEXIS 2221, at *48-49.

                                                          28
Case 17-00088-amc               Doc 36      Filed 02/11/20 Entered 02/11/20 10:02:50                       Desc Main
                                           Document     Page 29 of 36



 n.2   (ED.   Pa. 2011); Weinrich v. Robert E. Cole, P. C., No. Civ. A. 00-2588, 2001                  WL 4994, at

 *6-7 (ED. Pa. Dec. 22, 2000); Krisa              v.   Equitable Life Assurance Soc ’y, 113 F. Supp.2d 694,

 706-07 (M.D. Pa. 2000); Nelson            v.   First Card, No. Civ. A. 97-3503, 1998 WL 107236, at *2

 (ED.   Pa.   March 9, 1998); Bryant v. Woodland (In re Bryant),                  111   BR. 474, 479-80 (E.D.    Pa.

 1990); Klein v. HSBC Mortg. Servs. (In re Klein), Bankr. No. 15219 Sn, Adv. No. 10-0015, 2010

 WL 2680334, at *3       11.5   (Bankr. E.D. Pa. June 29, 2010). Accordingly, the Debtor may not

recover for emotional distress that she may have suffered as a result                    of Abdoun’s FCEUA

violations.

         Nevertheless, the Debtor may recover any out-of—pocket monetary costs attributable to

Abdoun’s FCEUA Violations. The Debtor credibly testiﬁed that she incurred approximately $200

in out—of—pocket expenses         as a   result   of Abdoun’s conduct. Therefore, the Court will award her

actual damages in this amount. Additionally, 73 PS.                 § 201—9.2     permits the Court to “in its

discretion, award up to three times the actual damages sustained...” The Pennsylvania Supreme

Court has advised that “as a matter             of statutory construction.   .   .the courts’ discretion to treble

damages under the UTPCPL should not be closely constrained by the common-law requirements

associated with the award         of punitive damages.” Schwartz v.           Rockey, 593 Pa. 536, 557 (2006).

Ultimately, in exercising their discretion, “courts of original jurisdiction should focus on the

presence      of intentional or reckless, wrongful conduct,          as   to which an award of treble damages

would be consistent with, and in furtherance of, the remedial purposes of the UTPCPL.” Id.

         In light of the Pennsylvania Supreme Court’s guidance and Abdoun’s misconduct, the

Court ﬁnds it appropriate to award one-and-a—half times the actual damages sustained. Abdoun’s

multiple attempts to have the Debtor vacate the Property were clearly intentional and wrongful.

In fact, Abdoun made it appear to the police that the Debtor was                    a squatter when he   knew she



                                                              29
Case 17-00088-amc              Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                        Desc Main
                                         Document     Page 30 of 36



was not, forcing her to defend herself to the police and humiliating her in front                of her neighbors.

Furthermore, Abdoun intentionally and repeatedly continued to demand rent he had no right to

collect. Accordingly, the Court        will allow the Debtor an award equal to one-and—a-half times her

actual damages     of $200, on account of Abdoun’s FCEUA violations, which totals $300.

           Finally, 73 PS.    §   201—92 provides that “the court may award to the          plaintiff, in addition

to other relief provided in this section, costs and reasonable attorney fees.” The award                  of counsel

fees is within the trial court’s discretion. In re Partners Group            Fin, LLC,    394    BR.   68, 89

(Bankr. E.D. Pa. 2008). Pursuant to 73 PS.            §   201—92, courts have awarded legal aid attorneys

employed by organizations which provide free legal assistance fees equal to those awarded to

private members      of the bar having similar expertise and experience. In re Bryant,              111   BR.   at

480—8 1.   Therefore, the Court      will permit a reasonable award of attomeys’          fees   for litigating and

prosecuting the FCEUA claims in an amount to be determined,                   if not otherwise agreed to by the
parties, upon motion ﬁled by the Debtor with an opportunity for Abdoun to object.

              E. Violation of the Automatic Stay

          The Court next considers Debtor’s claim that Abdoun              willﬁllly violated the automatic

stay under 11 U.S.C.      §   362(k) by demanding that the Debtor pay Postpetition Rent.20 In



20
          Although the Debtor did not initially include a claim for a willful violation of the automatic stay pursuant
to    U.S.C. § 362(k) in her complaint, the Court will treat the complaint as amended to conform to the evidence
     11
presented at trial. Pursuant to Fed. R. Civ. P. 15(b)(2), applicable to bankmptcy proceedings through Fed. R. Bankr.
P. 7015, when an issue not raised by the pleadings is tried by the parties’ express or implied consent, it must be
treated in all respects as if raised in the pleadings. To determine if there has been implied consent, the court must
consider “whether the parties recognized that the unpleaded issue entered the case at trial, whether the evidence that
supports the unpleaded issue was introduced at trial without objection, and whether a ﬁnding of trial
by consent prejudiced the opposing party's opportunity to respond.” Douglas v. Owens, 50 F.3d 1226, 1236 (3d Cir.
1995)
           The Court concludes that the § 362(k)(1) claim was tried by implied consent of the parties. First, Abdoun
would have recognized that an unpleaded issue entered the case at trial when prior to the start of trial, the Debtor
informed the Court she intended to try a claim for a willful violation of the automatic stay which she had not
previously pleaded. See Tr. 6:19-7:10. Second, evidence supporting the unpleaded claim was introduced at trial
without objection by Abdoun. Third, Abdoun’s opportunity to respond to the claim was not prejudiced by allowing
trial on the unpleaded claim to proceed. At trial, Abdoun responded to the additional claim with argument defending
against it. See id. at 10:8-23. Furthermore, Abdoun had the opportunity to further respond to the unpleaded claim

                                                           30
Case 17-00088-amc             Doc 36       Filed 02/11/20 Entered 02/11/20 10:02:50                        Desc Main
                                          Document     Page 31 of 36



particular, the Debtor argues that Abdoun violated the automatic stay provisions under                       11   U.S.C.

 §§ 362(a)(1), (a)(3) and (a)(6) when he demanded that the Debtor pay the Postpetition Rent.

Debtor Proposed Concl.         of Law ﬂ 41. By way of background,             §   362(a) provides that a

bankruptcy petition operates as an autofnatic stay against:

                        (1) the commencement or continuation, including the issuance
                        or employment of process, of a judicial, administrative, or
                        other action or proceeding against the debtor that was or could
                        have been commenced before the commencement of the case
                        under this title, or to recover a claim against the debtor that
                        arose before the commencement of the case under this title;. ..
                        (3) any act to obtain possession of property of the estate or of
                        property from the estate or to exercise control over property of
                        the estate;. ..
                        (6) any act to collect, assess, or recover a claim against the
                        debtor that arose before the commencement of the case under
                        this title?“

         Both sections 362(a)(1) and (a)(6) prohibit certain postpetition actions taken by                   a   creditor

in connection with “a claim that arose before the commencement of the case under this title,”

which means a prepetition claim. Here, Abdoun’s demand for the Postpetition Rent was taken in

connection with a postpetitiorz claim. As a result, Abdoun’s Postpetition Rent demand did not

violate either   §   362(a)(1) or   §   362(a)(6).




through his proposed ﬁndings of fact and conclusions of law. Therefore, the Court ﬁnds Abdoun impliedly
consented to Debtor pursuing her § 362(k)(1) claim. Accordingly, the Court considers the complaint amended to
conform to the evidence presented at trial in that regard.
2‘
   11 U.S.C. § 362(a) also provides that a bankruptcy petition operates as an automatic stay against:
                  (2) the enforcement, against the debtor or against property of the estate, of a judgment obtained
                  before the commencement of the case under this title; (4) any act to create, perfect, or enforce any
                  lien against property of the estate; (5) any act to create, perfect, or enforce against property of the
                  debtor any lien to the extent that such lien secures a claim that arose before the commencement of
                  the case under this title; (7) the setoff of any debt owing to the debtor that arose before the
                  commencement of the case under this title against any claim against the debtor; and (8) the
                  commencement or continuation of a proceeding before the United States Tax Court concerning a
                  tax liability of a debtor that is a corporation for a taxable period the bankruptcy court may
                  determine or concerning the tax liability of a debtor who is an individual for a taxable period
                  ending before the date of the order for relief under this title.

                                                           31
Case 17-00088-amc           Doc 36      Filed 02/11/20 Entered 02/11/20 10:02:50                       Desc Main
                                       Document     Page 32 of 36



         In addition, although   §   362(a)(3) is not restricted to prepetition claims, it only addresses

acts to obtain possession of, or control over, property         of the estate. See e. g, Denby-Peterson v.

Nu2u Auto World (In re Denby-Peterson), 595 BR. 184, 191 (D.                     N]. 2018) (noting a creditor
who improperly sells estate property commits an act to exercise control over property of the

estate); In re Johnson, 601    BR. 365,    377—78     (Bankr. E.D. Pa. 2019) (ﬁnding that creditor who

forced debtor to vacate his residence and disposed of all debtor’s personal belongings wrongfully

took possession of and exercised control over property of the estate); Valez               v.   EZ Rent a Car

Inc, (In re Valez),   601   BR. 351, 363-64 (Bankr. M.D.          Pa. 2019)      (ﬁnding that creditor

improperly exercised control over and obtained possession of property                 of the estate by disabling

and repossessing debtor’s vehicle); Vu       v.   Lin (In re   Vu), 591   BR. 596,    603 (Bankr. E.D. Pa.

2018) (ﬁnding creditor unlawfully acted to obtain possession              of and exercise control over

property     of the estate by prematurely locking debtor out of his restaurant and preventing him

from retrieving his personal property contained therein); Bohm              v.   Howard (In re Howard), 422

BR.   568, 581 (Bankr. W.D. Pa. 2009) (creditor acted to obtain possession                of and exercise

control over property of the estate by executing, accepting delivery of, and recording a quitclaim

deed granting herself title and interest in the debtor’s mineral rights in certain land).

         Clearly, the Postpetition Rent demand made by Abdoun does not constitute an act to

obtain possession of, or control over, property of the estate because Abdoun did not actually take

possession     of any property of the estate through the Postpetition Rent demand nor exercise

control over it merely by sending a collection letter. Furthermore, the Debtor has failed to cite

any cases in support    of her argument that collection of postpetition claims is prohibited under               11


U.S.C.   §   362(a)(3). Rather, Abdoun’s Postpetition Rent demand merely was an attempt to collect

on a postpetition claim. There are countless cases which speciﬁcally prohibit the collection                of


                                                        32
Case 17-00088-amc             Doc 36        Filed 02/11/20 Entered 02/11/20 10:02:50                        Desc Main
                                           Document     Page 33 of 36



claims, but they are only prohibited in connection with the collection of prepetition claims under

§    362(a)(6). See e.g., Brodgen     v.   Holmes Motors Inc. (In re Brodgen), 583 BR. 527, 533 (Bankr.

M.D. Ala. 2018); In re Sechuan City, Inc, 96 BR. 37,                 39—42   (Bankr. E.D. Pa. 1989) (BJ. Fox);

In re Aponte, 82 BR. 738,         742—43    (Bankr. E.D. Pa. 1988).

              F. Determining Allowed Amount and Status                     of Abdoun’s Prepetition Claim

          Finally, the Court will determine the allowed amount and status of Abdoun’s claim.

Although the Original Proof of Claim and Amended Proof of Claim failed to attach the writings

upon which Abdoun’s claim is based and other writings required by Fed. R. Bankr. P.

3001(c)(1)-(2) (“Rule 3001”),22 Abdoun has since put forth sufﬁcient evidence to establish the

validity and maximum amount of his prepetition claim.23




22
   Rule 3001(c) provides:
                    (1) Claim based on a writing. Except for a claim governed by paragraph (3) of this subdivision,
                    when a claim, or an interest in property of the debtor securing the claim, is based on a writing, a
                    copy of the writing shall be ﬁled with the proof of claim. If the writing has been lost or destroyed,
                    a statement of the circumstances of the loss or destruction shall be ﬁled with the claim.
                    (2) Additional requirements in an individual debtor case; sanctions for failure to comply. In a case
                    in which the debtor is an individual:
                    (A) If, in addition to its principal amount, a claim includes interest, fees, expenses, or other
                    charges incurred before the petition was ﬁled, an itemized statement of the interest, fees, expenses,
                    or charges shall be ﬁled with the proof of claim.
                    (B) If a security interest is claimed in the debtor’s property, a statement of the amount necessary to
                    cure any default as of the date of the petition shall be ﬁled with the proof of claim.
                    (C) If a security interest is claimed in property that is the debtor’s principal residence, the
                    attachment prescribed by the appropriate Ofﬁcial Form shall be ﬁled with the proof of claim. If an
                    escrow account has been established in connection with the claim, an escrow account statement
                    prepared as of the date the petition was ﬁled and in a form consistent with applicable
                    nonbankruptcy law shall be ﬁled with the attachment to the proof of claim.
                    (D) If the holder of a claim fails to provide any information required by this subdivision (0), the
                    court may, after notice and hearing, take either or both of the following actions:
                    (i) preclude the holder from presenting the omitted information, in any form, as evidence in any
                    contested matter or adversary proceeding in the case, unless the court determines that the failure
                    was substantially justiﬁed or is harmless; or
                    (ii) award other appropriate relief, including reasonable expenses and attomey’s fees caused by the
                    failure.
23
   Despite initially seeking an allowed claim in the amount of $45,552.1 1, Abdoun has since stipulated at trial that
he is only entitled to a claim of no more than $29,000. Accordingly, the Court has already determined that Abdoun’s
prepetition secured claim is, at most, the $29,000 purchase price and that any amount in excess of $29,000 is
disallowed.

                                                           33
Case 17-00088-amc            Doc 36     Filed 02/11/20 Entered 02/11/20 10:02:50                        Desc Main
                                       Document     Page 34 of 36



         Under Rule 3001(f), only a proof of claim executed and ﬁled in accordance with Rule

 3001 constitutes prima facie evidence          of the validity and amount of the claim. In the context of

 claim objections, the claimant bears the initial burden of establishing the basis for the claim’s

 validity and amount.     See   Faulkner   v.   M&T Bank (In re Faulkner),       593    BR. 263, 275    11.4   (Bankr.

E.D. Pa. 2018); In re Henry, 546 BR. 633, 634 (Bankr. ED. Pa. 2016). Once the claimant meets

this initial burden, the burden of production then shifts to the objector to offer evidence negating

the validity or amount     of the claim. In re Faulkner,       593   BR.   at 275   11.4;   In re Henry, 546 BR. at

635.   If the objector satisﬁes this burden, the ultimate burden of proof remains with the claimant.
In re Faulkner, 593 BR. at 275 n.4; In re Henry, 546 BR. at 635. Thus the claimant may, in

some cases, need to offer additional evidence to carry its ultimate burden. In re Faulkner, 593

HR. at 275 n.4; In re Henry, 546 HR.             at 635. This burden shifting framework applies equally in

both contested matters and adversary proceedings. In re Faulkner, 593 BR. at 275 n.4.

         Although the Original Proof of Claim and Amended Proof of Claim may not have

constituted prima facie evidence of Abdoun’s claim since they did not comply with Rule

3001(c)(1)-(2), Abdoun testiﬁed at trial that his claim is based upon his purchase of the Property

for $29,000 at the sheriff’s sale. Tr.      23 :4—8.   Additionally, Abdoun and the Debtor stipulated to

the admission    of the writings upon which the claim is based, including the Decree, the                State

Court docket reﬂecting the sale, and the sheriff s deed. EX. 8-3, 8-4,              8—6.    Accordingly, Abdoun

has satisﬁed his    initial burden of establishing the validity and maximum amount of his

prepetition claim through his testimony and these exhibits. The Debtor offered no evidence

negating the validity or maximum amount             of this claim, aside from evidence offered in support

of the avoidance claim, which the Court rejected.24


24
  Although Rule 3001(c)(2)(D)(i) provides that if the holder of a claim fails to provide any information required by
subdivision (c), the court may, after notice and a hearing, preclude the holder from presenting the omitted

                                                          34
Case 17-00088-amc            Doc 36        Filed 02/11/20 Entered 02/11/20 10:02:50                      Desc Main
                                          Document     Page 35 of 36



          Satisﬁed that Abdoun has established the validity and maximum amount of the

 prepetition claim, the Court now considers whether Abdoun’s claim exceeds the Property’s

value, which the complaint alleged is $19,000, rendering unsecured any portion                    of the claim in

 excess   of $19,000 pursuant to     11   U.S.C.   §   506(a)(1), which provides that:

                  [a]n allowed claim of a creditor secured by alien on property in which the estate
                  has an interest. . .is a secured claim to the extent of the value of such creditor’s
                  interest in the estate’s interest in such property. . .and is an unsecured claim to the
                  extent that the value of such creditor’s interest. . .is less than the amount of such
                  allowed claim.

This means that     “[i]n general,   secured claims can be bifurcated into allowed secured and

unsecured components, with the secured claim limited by the value                  of the collateral.” Mahmud v.

JTHInv. Group, LLC (In re Mahmud), Bankr. No. 08-10855bf, Adv. No.                        08—0175, 2008     WL

8099115, at *3 (Bankr. E.D. Pa. Dec. 4, 2008). In the context              of a valuation under § 506(a)

Where the creditor has satisfactorily established the           validity and amount of the claim,       as is the


case here, the party attempting to        modify the secured claim, in this instance, the Debtor, bears the

initial burden of proof with regard to valuation. In re Heritage Highgate, Inc, 679 F.3d 132, 140

(3d Cir. 2012).     If the challenging party establishes with sufﬁcient evidence that the creditor
overvalues the secured claim because the collateral is            of insufﬁcient value, the burden then shifts

and the creditor bears the burden         of persuasion to demonstrate by a preponderance of the

evidence the value     of the collateral securing its claim. Id.      at 139-140 (“We now hold that a

burden-shifting framework controls valuations of collateral to decide the extent to which claims

are secured pursuant to § 506(a).”).




information as evidence in a contested matter or adversary proceeding unless the court determines the failure was
substantially justiﬁed or harmless, here, the Debtor never objected to Abdoun’s testimony and, in fact, stipulated to
the admissibility of the writings upon which the claim is based.

                                                           35
Case 17-00088-amc             Doc 36      Filed 02/11/20 Entered 02/11/20 10:02:50                            Desc Main
                                         Document     Page 36 of 36



           Ultimately, the Debtor offered no evidence at trial that the Debtor’s interest in the

Property is worth less than the $29,000 purchase price.” Therefore, the Court has no basis upon

which to reclassify any portion of the prepetition claim as unsecured.

     IV.      CONCLUSION

           Based upon the foregoing, the Court concludes that Abdoun holds a secured prepetition

claim in the amount of $28,700 which Debtor must pay i or er to redeem the Property through

her chapter 13 plan.

     Date: February 11, 2020
                                                        Honorable Ashely M. Chan
                                                        United States Bankruptcy Judge




25
   In fact, the Court even asked the Debtor about the $19,000 valuation at trial, stating: “[s]o are you saying, though,
that the amount is ~ I thought you said it was $19,000...” Tr. 16:7-8. Counsel for the Debtor merely responded:
                                                                                                          -
“[t]here — there was a pleading and a complaint about $19,000, but it doesn’t relate to the —- it doesn’t it’s an
alternative argument...” Id. at 16: 1 1-13. The Debtor never brought up this valuation again during the rest of the trial.

                                                           36
